          Case 1:19-cr-00092-DLH Document 62 Filed 04/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER ACCEPTING WAIVER OF
                                      )       PRELIMINARY HEARING
       vs.                            )
                                      )
Mychel Gee,                           )       Case No. 1:19-cr-092
                                      )
               Defendant.             )


       Defendant is charged in a petition with violating the conditions of supervised release. (Doc.

No. 51). He was ordered detained by the district court in the Eastern District of Michigan following

a detention hearing on March 31, 2021. (Doc. No. 54-6).

       This court had scheduled a preliminary hearing for defendant on April 28, 2021. (Doc. No.

59). However, on April 27, 2021, defendant filed a “Waiver of Preliminary Hearing.” (Doc. No.

61). The court accepts defendant’s waiver, finding that it was made knowingly and intelligently,

voluntarily, and upon advice of counsel. Additionally, based on defendant’s waiver the court finds

there is probable cause to be believe that defendant violated his conditions of supervised release as

alleged. Accordingly, defendant shall remain in custody pending a final hearing on the petition.

       IT IS SO ORDERED.

       Dated this 27th day of April, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
